Citation Nr: 1415460	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  08-35 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an evaluation for chronic episodic prostatitis in excess of 10 percent for the period on appeal through March 24, 2011, and in excess of 20 percent for the period on appeal beginning March 25, 2011. 

2.  Entitlement to service connection for a right wrist disorder.

3.  Entitlement to service connection for a right hand disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.M.Clark, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to July 1994.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

This case was initially before the Board in March 2011 when an increased rating claim for the Veteran's left wrist was denied.  A claim to reopen service connection for a right hand/wrist disorder was granted.  The Veteran's increased rating claim for his chronic episodic prostatitis and service connection claim for a right hand/wrist disorder were remanded for further development.  The Veteran's case was once again remanded in July 2013 to obtain additional treatment records and provide the Veteran with additional VA examinations.  The RO issued a supplemental statement of the case in November 2013 and the appeal is once again before the Board. 

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to increased ratings for chronic episodic prostatitis is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if additional action is required on his part.



FINDINGS OF FACT

1.  Service treatment records show complaints of right wrist symptomatology; right wrist symptomatology continued to be shown after separation from service.

2.  A right hand injury was noted in service but a chronic residual disorder was not found upon separation examination; the Veteran has a residual scar on the right hand second metacarpalphalangeal (MP) joint from a laceration sustained in service.  


CONCLUSIONS OF LAW

1.  Right wrist moderate osteoarthritis changes were incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2013).

2.  A residual scar of the right hand second MP joint from laceration was incurred in service. 

3.  Any other chronic hand disorder, to include right hand strain, was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002). These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  The VCAA duty to notify was satisfied prior to the initial rating decision by way of a letter sent to the Veteran in April 2007.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Moreover, in the same letter, the RO provided the Veteran with Dingess notice of what type of information and evidence were needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  For this reason, no further development is required regarding the duty to notify as to the claims decided herein

VA also has a duty to assist a veteran in the development of a claim.  That duty includes assisting a claimant in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and that appellate review may proceed as to the claims decided herein.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained the Veteran's service treatment records and VA treatment records.  The Veteran also submitted personal statements and private treatment records in support of his appeal.  The Board has reviewed the Veteran's VVA and VBMS records.  No other outstanding evidence has been identified that has not been obtained.

Next, the Veteran was afforded examinations for his right hand in June 2007, March 2011, and October 2013.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the June 2007 and March 2011 examinations carry diminished probative value as noted in the prior Board remands.  However, to cure deficiencies, the Veteran was afforded a subsequent October 2013 VA examination.  The Board finds the October 2013 VA examination with opinion obtained in this case are more than adequate, as it is predicated on a full reading of the Veteran's claims file.  The VA examiner considered all of the pertinent evidence of record, to include his service treatment records, personal statements and history, and provided detailed rationale for the opinion stated.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  

A Court or Board remand confers upon the appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The matter was most recently remanded, in pertinent part, to obtain additional treatment records and afford the Veteran new VA examination.  A letter was sent to the Veteran in August 2013 requesting a completed VA Form 21-4142 so that records could be obtained from Dr. S., Dr. C., and Cushing Memorial Hospital. In September 2013 the Veteran submitted a signed VA Form 21-4142 but failed to identify the medical provider he was signing the release for.  A subsequent September 2013 letter from the VA once again requested that the Veteran submit a completed VA Form 21-4142; the Veteran did not respond.  The Board finds no further development is required by VA to obtain these outstanding records.  The duty to assist is not a one-way street.  See Wamhoff v. Brown, 8 Vet. App. 517 (1996) (VA has duty to assist the Veteran, not a duty to prove his claim while the Veteran remains passive).  The Veteran was afforded an October 2013 VA examination.  With respect to his service connection claim for the hand the Board finds there has been substantial compliance with the July 2013 Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).


The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Therefore, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With respect to his right wrist claim and scar of the right hand, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that there was any error with respect to either the duty to notify or the duty to assist, such error was harmless.  

II.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Arthritis is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology, with respect to his wrist claim, is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration"' to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran is seeking entitlement to service connection for his right hand and right wrist.  He alleges that his current hand/wrist disorder is related to an injury of his right hand while serving on the USS Puffer.  He asserts that while working in the trash room compacting trash the compactor ram struck his right hand and forced it into the metal trash canister, slicing open the top of his hand exposing the bones in his hand, knuckle, and finger.  See September 2007 statement. 

As an initial matter, the service treatment records reflect that in January 1980 the Veteran sought treatment for a laceration to his right hand.  The laceration was sutured.  Another January 1980 treatment note reflects that the Veteran presented with a laceration to the right hand following an accident that occurred while working with a trash compactor.  A treatment note two days later reflects that the Veteran had removed the sutures himself.  The Veteran was hospitalized in February 1980 for pain, swelling, and redness of his right hand.  It was noted that the Veteran had sustained a laceration to his index finger approximately two and a half weeks prior to admission, on a trash can.  It was noted that the Veteran's injury had been sutured in a Dispensary and that he had wet his wound resulting in the sutures being extruded and he had later developed erythema, swelling, and pain in the area of the second metacarpophalangeal joint.  The Veteran was diagnosed with cellulitis of the right hand. 

A July 1984 treatment record noted complaints by the Veteran of a right hand first digit injury incurred while playing softball, when he jammed his index finger.  A July 1984 x-ray of the right hand was normal.  Medical examinations in June 1982, and November 1991 reflected a normal clinical evaluation of the upper extremities.  In a Report of Medical History completed at that time the examiner wrote "right wrist fracture 1980 now with mild joint pain."  Nevertheless, at the Veteran's May 1994 separation examination it was noted that he had a normal clinical evaluation of his upper extremities.  Although the service treatment records do not support a finding that the Veteran fractured his wrist in 1980, they significantly reflect that he was suffering from right wrist mild joint pain at separation from service. 

Right Wrist

Next, post-service evidence reflects complaints for his right wrist in August 1994, one month following separation from service.  An August 1998 private treatment record noted that the Veteran had an old fracture of the right wrist that has caused arthritic pain.  The treating practitioner noted that the Veteran had injured his right wrist in 1981 and then reaggravated the area in June of this year.  The Veteran was diagnosed with chronic tendonitis secondary to a past injury.  The Veteran was most recently diagnosed with moderate osteoarthritic changes of the right wrist.  The Veteran asserts in numerous statements throughout the record that he has suffered from continuous right wrist symptomatology since service.  

The Board has considered an October 2013 VA examination which evaluated the Veteran's wrist.  The VA examiner provided a negative nexus opinion. However, the Board affords no probative value to this opinion as the VA examiner incorrectly noted there were no problems with the Veteran's wrist in service.  This is in direct contradiction to the noted complaints of wrist pain at time of service separation.

Although no medical professional has established a relationship between this disorder and active duty, given that the evaluation of his right wrist was normal at time of entrance into active duty service, right wrist symptomatology was noted upon separation from service, and right wrist symptomatology has been continuously documented following service, the Board finds that service connection for a right wrist disorder, diagnosed as moderate osteoarthritic changes, is warranted.  38 C.F.R. § 3.303(b) (2013).

Right Hand 

As detailed above, the Veteran was involved in a right hand accident in January 1980.  A laceration to his right hand was noted in the service treatment records.  In an October 2013 VA examination the Veteran was diagnosed with a residual scar of the right hand second MP joint from laceration diagnosed in 1980.  Based on this evidence, the Board concludes that service connection is warranted for a residual scar of the right hand, because it is shown by the medical evidence that the scar is related to his in-service hand injury.

However, the Board finds that the preponderance of the evidence is against the claim for service connection for a right hand strain, and any other alleged right hand disorder.  With respect to his right hand disorder, the Board has considered the Veteran's statements regarding continuity of symptoms.  However, are noted above, in a recent decision the United States Court of Appeals for the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).  A hand strain is not a disease identified under 3.309(a).  As such continuity of symptomatology to establish service connection is simply not applicable in the present case.

The Board next considers that service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  As noted above, the Board affords little probative value to the June 2007 and March 2011 VA examinations, as the Board remanded to obtain an additional examination after finding inadequacies in these examinations.  The Veteran underwent an additional VA examination in October 2013.  The VA examiner determined that it was less likely than not that the Veteran's hand disorder was incurred in or caused by the claimed in-service injury, event or illness.  She noted that according to his record the Veteran had injured his right hand in a trash compactor and had a laceration on his finger which developed cellulitis and was treated with antibiotics.  She noted that the condition had resolved.  The VA examiner stated that according to the Mayo Clinic cellulitis is a serious bacterial skin infection and would only become life threatening if it got into the blood stream.  She noted that the infection was treated and was only in the skin and this would not cause a chronic problem, and would not affect the bone.  There is no contradicting medical evidence of record.  Therefore, the Board finds the VA examiner's opinion to be of great probative value.  

The Board has also considered the Veteran's statements asserting a nexus between his currently-diagnosed hand disorder and active duty service.  Although the Veteran is competent to report that he has hand pain, he is not competent to render a medical opinion as to the etiology of this disability.  In this regard, the Board notes evidence may be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's right hand disorder and any instance of his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that 'in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service.'  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).

Here, the Board accords the Veteran's statements regarding the etiology of such disorder little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Additionally, the Veteran has offered only conclusory statements regarding the relationship between his right hand disorder and service.  In contrast, the October 2013 VA examiner reviewed his records and considered his reported history.  The VA examiner additionally examined the Veteran.  Therefore, the Board finds that the October 2013 VA examination and medical opinion are the most probative evidence of record.  As such, the preponderance of the evidence weighs against a finding that the Veteran's current right hand disorder, right hand strain, is related to service. 

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for a right hand disorder and there is no doubt to be otherwise resolved. As such, this portion of the appeal is denied.


ORDER

A right wrist disorder, diagnosed as moderate osteoarthritic changes of the wrist, is granted. 

Service connection for a residual scar of the right hand 2nd MP joint is granted.

Service connection for any other right hand disorder, to include right hand strain, is denied.


REMAND

With respect to the Veteran's chronic prostatitis claim, the Board finds that additional development is required to satisfy VA's obligations under the VCAA.   

The Veteran most recently underwent a VA examination in October 2013 to assess his service-connected prostatitis.  Significantly, the VA examiner did not provide information regarding the urinary frequency of the Veteran.  His prostatitis has been rated under Diagnostic Codes (DCs) 7599-7527 for prostate gland injuries, infections, hypertrophy, and postoperative residuals.  38 C.F.R. § 4.115a.  DC 7527 indicates the disability should be rated on residuals such as voiding dysfunction or urinary tract infection, whichever is predominant.  The Veteran's October 2013 VA examination for his chronic prostatitis did not result in the findings needed to properly rate this disability.  The Board finds that the current VA examination is inadequate for rating purposes and another VA examination is necessary.  The examiner must make findings consistent with rating the disability, such as what his daytime voiding interval is and how many times he wakes up to void.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that when VA provides a veteran with a medical examination for the purpose of compensation benefits, the examination must be adequate.)

Accordingly, the case is REMANDED for the following actions:

1.  Schedule another VA compensation examination to reassess the severity of the Veteran's chronic episodic prostatitis. The examiner must specifically address what the Veteran's daytime voiding interval is and how many times he wakes up to void.  The VA examiner should address whether the Veteran has urine leakage or obstructed voiding, or recurrent urinary tract infections. If the Veteran has these symptoms, the examiner must give a measure of the severity of these symptoms consistent with the rating criteria set forth in 38 C.F.R. § 4.115a.  The claims file electronic records must be made available to the examiner for review of the pertinent medical and other history.

2.  Upon completion of the above, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


